PER CURIAM.
This is an appeal from the trial court’s dismissal of plaintiff’s amended petition filed on September 2, 1986. We dismiss this appeal on the ground that the trial court’s order of January 23,1987 was not a final judgment because the trial court’s order did not dispose of all the issues and parties in the litigation. Citizens Elec. Corp. v. Campbell, 696 S.W.2d 844, 845 (Mo.App.1985). Since the trial court’s or*854der was not a final judgment, this order was not appealable. The appeal is dismissed.